Citation Nr: 1213461	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  02-20 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran is eligible for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery G.I. Bill benefits).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had service in the Marine Corps Reserves from June 3, 1998, to November 30, 1998.  It has not yet been determined whether his service was active duty service or active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's case was subsequently transferred to the Atlanta, Georgia RO.

The Veteran testified before the undersigned Veterans Law Judge in May 2007; a transcript of that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a Board remand dated in September 2007, the Board noted that the Veteran asserts that he is entitled to Chapter 30 benefits (Montgomery G.I. Bill) because he was discharged from the Marine Corps due to a service-connected disability.  The Board indicated that although the Veteran enlisted in the Marine Corps Reserves, the Veteran testified at the May 2007 Board hearing that he elected to participate in the Montgomery G.I. Bill program while on active duty for the Marine Corps.  The Board stated in September 2007 that a review of the current evidence of record demonstrates the Veteran injured his right hip (femoral neck) during basic Marine Corps training and, effective November 30, 1998, he was discharged for temporary retirement and placed on the Temporary Disability Retirement List (TDRL).  The Board reported that following an August 2003 Physical Evaluation Board, the Veteran received a November 2003 letter informing him that he was being discharged from the Marine Corps by reason of a physical disability.  In the September 2007 remand the Board indicated that the Veteran was in receipt of service-connected disability benefits for a stress fracture of the femoral neck, effective December 1, 1998.

The Veteran has applied for basic educational assistance benefits under the provisions of Chapter 30, which provide, inter alia, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001 (West 2002).  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042 (2011).  Pertinent to this appeal, an individual may establish eligibility for basic educational assistance based on service on active duty if the individual first became a member of the Armed Forces or entered active duty after June 30, 1985, and was discharged or released from active duty for a service-connected disability.  38 C.F.R. § 21.7042(a).  For purposes of Chapter 30 benefits, active duty does not include active duty for training (ACDUTRA).  38 C.F.R. § 21.7020(b)(1)(i)(A) (2011).

The RO denied the Veteran's claim on the basis that his service did not meet the requisite criteria; specifically, his service was ACDUTRA, and not active duty.  However, the Board concluded in September 2007 that such determination is not supported by the current evidence of record and that the current evidence is unclear as to whether the Veteran was serving on active duty or ACDUTRA for the period from June through November 1998.  In this regard, the Board noted that the Veteran's DD-214 does not specifically indicate that the "active duty" listed was ACDUTRA service and that the Veteran's enlistment document notes that although he is enlisting in the Marine Corps Reserve, he is to report for active duty as a Reservist on July 7, 1998.  Finally, the Board reported in the September 2007 remand that the Veteran was placed on the TDRL, which suggests active duty service.

In September 2007 the Board observed that the RO attempted to obtain the Veteran's personnel records in September 2003 from the National Personnel Records Center (NPRC).  The Board indicated that although most military personnel records are housed at NPRC, records for members of the Marine Corps who are on the TDRL are housed at the U.S. Marine Corps Headquarters, Personnel Management Support Branch, in Quantico, Virginia.  In September 2007, the Board noted that since the Veteran was still on the TDRL as of September 2003, his records would have been in Quantico, Virginia, and not at NPRC.  As such, in September 2007, the Board stated that as these personnel records may contain additional evidence pertaining to the issue of whether his service was active duty or ACDUTRA, attempts should be made to obtain such records from the U.S. Marine Corps Headquarters and NPRC (in case they have now been transferred there).

In addition, in September 2007 the Board ordered that in requesting the Veteran's personnel file, the appropriate service department should be contacted and asked to provide any information regarding what type of service the Veteran had for the period from June through November 1998.

The Board notes that review of the claims file does not reveal that any action was taken on the Board's September 2007 remand order to request the Veteran's personnel file and/or for the appropriate service department to be contacted to provide any information regarding the type of service the Veteran had for the period from June through November 1998.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board has no discretion and the claim must be remanded. 

In September 2007 the Board noted that 38 C.F.R. § 21.7042(f)(1) provides that an individual who, after June 30, 1985, first becomes a member of the Armed Forces or first enters on active duty as a member of the Armed Forces, may elect not to receive educational assistance under Chapter 30.  This election must be made at the time the individual initially enters on active duty as a member of the Armed Forces.  An individual who makes such an election is not eligible for educational assistance under Chapter 30 unless he or she withdraws the election as provided in paragraph (c) of this section or in Sec. 21.7045(b) or (c) of this part.  

The Board reported that pertinent to this appeal, any individual enrolled in the Chapter 30 benefit program will have their basic pay reduced by $100 for each of the first 12 months that the individual is entitled to basic pay, or, if the individual does not serve 12 months, it shall be reduced by $100 for each month that the individual is entitled to basic pay.

In the September 2007 remand, the Board reported that the Veteran testified at the May 2007 Board hearing that he elected to participate in the Chapter 30 benefits program while at basic training and that he recalled seeing the $100 deduction referred to above on his pay stubs.  Unfortunately, he no longer has copies of his pay stubs from service as they were destroyed in Hurricane Katrina.  He was also noted to not have a copy of an election/enrollment form regarding his participation in the Chapter 30 benefits program.  As such, the Board indicated in September 2007 that this evidence directly addresses the issue of whether he was enrolled in the Chapter 30 benefits program and appropriate attempts should be made to obtain it.  The Board noted that the Veteran's pay information should be requested from the Defense, Finance and Accounting Service (DFAS), and any election/enrollment form should be requested from appropriate sources, including the applicable service department and Department of Defense (DOD).

Review of the claims file does not reveal that the Veteran's pay information has been requested from DFAS or that any election/enrollment form has been requested from any appropriate sources.  As such, the Board finds that it has no discretion and the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in the September 2007 remand the Board ordered that after the development requested was completed that the claim be readjudicated and that if the appeal remained denied, that the Veteran be provided a supplemental statement of the case and afforded an opportunity to respond.  Review of the claims file does not reveal that the claim was readjudicated or that the Veteran has been provided a supplemental statement of the case and an opportunity to respond.  As such, the Board again find that it has no discretion and that the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain appropriate evidence which clarifies whether the Veteran's period of service from June 3, 1998, to November 30, 1998, was active duty or active duty for training (ADT/ACDUTRA).  Attempts to clarify this period of service should include requesting the Veteran's entire personnel file from the NPRC and the U.S. Marine Corps Headquarters, Personnel Management Support Branch, in Quantico, Virginia.  The appropriate service department should also be contacted and asked to provide any information regarding this period of service.

2.  Obtain any election/enrollment form pertaining to the Veteran which may indicate his participation in the Chapter 30 benefits program.  Attempts to obtain such evidence should include requests to the appropriate service department and the Department of Defense (DOD).

3.  Request the Veteran's entire pay information record from the Defense Finance and Accounting Service (DFAS).  

4.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


